Citation Nr: 0713744	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  00-05 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for hearing loss of the right ear.

2.  Entitlement to an increased disability rating for 
bilateral otitis media, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In that decision, 
the RO granted service connection for hearing loss of the 
right ear, assigned a noncompensable evaluation to this 
disorder effective from April 1999, and denied a disability 
rating greater than 10 percent for bilateral otitis media.

Following notification of this decision, the veteran 
perfected a timely appeal with respect to the issues of 
entitlement to an initial compensable rating for hearing loss 
of the right ear and entitlement to a disability rating 
greater than 10 percent for bilateral otitis media.  In March 
2001, the Board denied both of these rating claims.

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2001, the Court issued an Order vacating the March 
2001 decision and remanding it to the Board for further 
development consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)).  Consequently, the case 
was returned to the Board for action consistent with the 
Court's Order.

Thereafter, based upon determinations that additional 
development on these rating claims was necessary, the Board, 
in June 2002 and February 2003, undertook evidentiary 
development with regard to these issues pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(ii) (2002).  Additional 
medical evidence consisting of a report of VA examination and 
additional medical records were received and associated with 
the claims file.  However, the United States Court of Appeals 
for the Federal Circuit invalidated the regulation, which 
empowered the Board to consider additional evidence without 
prior RO review in the absence of a waiver of such review by 
the veteran.  Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore 
remanded this matter in May 2003 in order to provide the RO 
an opportunity to review the additional evidence obtained.  
After the case was returned to the Board, it determined that 
the VA had not adequately notified the veteran of its duty to 
assist in developing the claim and remanded this matter again 
in October 2003 to provide opportunity for such notification 
under 38 U.S.C.A. § 5102, 5103, 5103A (West 2002).  This case 
is now returned to the Board for further consideration.  

While this matter was pending on remand status, the RO 
granted service connection for bilateral tinnitus as related 
to his service connected otitis media in a February 2006 
rating decision, and assigned the maximum allowable 10 
percent rating for this disorder from initial entitlement.  
See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2006), Smith v. 
Nicholson, 451 F .3d 1344 (Fed. Cir. 2006)

The appeal is REMANDED to the RO via the Agency of Original 
Jurisdiction (AOJ).  VA will notify the appellant if further 
action is required.


REMAND

The veteran's attorney in his most recent brief in December 
2006 argues that another VA examination is necessary to 
ascertain the current extent of the veteran's claimed right 
ear hearing loss and bilateral otitis media disorder.  The 
attorney pointed out that the most recent VA examination 
addressing these issues was conducted in October 2002, nearly 
6 years ago.  The Board notes that the most recent VA 
examinations addressing these issues for compensation and 
pension purposes are dated in September 2002 and October 2002 
with an addendum dated in April 2003.   

Furthermore since these examinations were conducted, 
additional VA records have been obtained and associated with 
the claims file.  In this regard, VA's General Counsel has 
indicated that when it is asserted that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  See VAOPGCPREC 11-95 (1995); see also Caffrey 
v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Consequently, the Board concludes that a 
contemporaneous VA examination is needed in order to make an 
informed decision regarding the veteran's current level of 
functional impairment and adequately evaluate his current 
level of disability from his right ear hearing loss and 
bilateral otitis media disorder.  Regarding the otitis media, 
an examination must address any possible complications from 
the otitis media as contemplated by 38 C.F.R. § 4.87, 
Diagnostic Code 6200, but need not address tinnitus, as the 
veteran is in receipt of the maximum allowable rating for 
tinnitus as secondary to the otitis media from the date of 
initial entitlement.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The veteran should be scheduled for VA 
examinations, by an appropriate 
specialist(s) to determine the nature and 
extent of his right ear hearing loss and 
bilateral otitis media.  The claims file 
should be made available the examiner(s) 
for review of the pertinent evidence prior 
and pursuant to conduction and completion 
of the examination, and the examination 
report must be annotated in this regard.  
All necessary tests and studies, including 
pure tone threshold and Maryland CNC 
audiological tests, should be performed.  

The presence of any complications from 
otitis media such as labyrinthitis, facial 
nerve paralysis, bone loss of the skull or 
left ear hearing loss should also be 
reported, and if found should be reported 
in terms of frequency and severity.  The 
examiner should comment on the effect of 
the veteran's service-connected right ear 
hearing loss and bilateral otitis media on 
his ordinary activities, including on his 
ability to obtain and maintain substantial 
gainful employment.  The examiner should 
provide reasons and bases based on medical 
judgment and facts for this opinion.  

2.  Thereafter, the AOJ should 
readjudicate the veteran's claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his attorney should be 
provided a supplemental statement of the 
case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim. 38 C.F.R. § 3.655 (2006).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



